Citation Nr: 1429719	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  13-34 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral foot disorder, claimed as a foot fungus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1957 to February 1960.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed as part of the electronic Veterans Benefits Management System (VBMS).  A portion of the Veteran's records are also contained in the Virtual VA system.


FINDINGS OF FACT

1.  The Veteran's military occupational service (MOS) was rifleman; his acoustic trauma is conceded.

2.  The Veteran's current bilateral hearing loss is as likely as not related to acoustic trauma during active duty.

3.  The Veteran's tinea pedis had its onset during active duty.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for tinea pedis.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran's MOS in service was rifleman, so his acoustic trauma is conceded.  See Form DD 214.  His service treatment records show he did not have a separation examination when he was discharged from service in February 1960.

The Veteran has a current bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385.  See the October 2013 VA examination.  However, there is conflicting evidence as to whether his current hearing loss is related to the acoustic trauma in service.  A private audiologist that diagnosed mild sloping to severe sensorineural hearing loss (SNHL), noted the Veteran had noise exposure in service, and stated that the hearing loss was likely noise-induced.

On October 2013 VA audiology examination, the audiologist opined against the claim, based on a review of the claims file, service and medical history, clinical expertise, and related literature.  She noted the Veteran had a whispered voice test when he entered service, which was not a valid test to measure hearing loss that may have occurred prior to service.  Since there was also no separation examination, it was difficult to determine if the hearing loss or acoustic trauma had occurred.  In her review of the file, there was a discrepancy in the Veteran's reported occupational and recreational noise exposure.  She stated it is likely/possible that aging, occupational and recreational noise exposure, and general health contributed to the Veteran's hearing loss and that it would be speculative to allocate a degree of hearing loss to military vs. non-military etiologies.

The Board agrees the Veteran's statements have been inconsistent regarding noise exposure.  On his initial VA examination in September 2011, he reported working on airline aircraft for 30 years and exposure to recreational gun fire with ear protection as well as motorcycle noise without hearing protection.  On the October 2013 VA examination, he did not report his post-service noise exposure working on aircraft.  He reported some recreational noise exposure, but there was no indication whether this was with or without ear protection.

The Board finds both opinions to be somewhat flawed but equally probative.  Although both agree the Veteran's hearing loss is related to noise exposure, the VA examiner does not adequately explain why it would be speculative to attribute at least some of the hearing loss to in-service noise exposure, but not speculative for post-service noise exposure.  The examiner also indicated that acoustic trauma was highly probable as a rifleman.  Even though there is no audiometry testing in service, there is also no evidence of testing during the time when the Veteran reportedly worked around aircraft.  Furthermore, although the Veteran later recanted such exposure, when it was first reported it he indicated he had hearing protection while working around aircraft.

In light of the fact both audiologist found the hearing loss was at least partially related to noise exposure and both note noise exposure or acoustic trauma in service, reasonable doubt will be resolved in the Veteran's favor.  Accordingly, service connection for bilateral hearing loss is warranted.


Skin Condition of the Feet

The Veteran's service treatment records show that he was treated for Athlete's foot in August 1957 and for a foot fungus in May 1958.  On VA examination in September 2011, he stated that the skin condition on his feet came and went over the years.  The examiner diagnosed tinea pedis, concluding that he could not resolve the matter of whether the condition was related to service without resorting to mere speculation.  

In sum, the Veteran was shown to have tinea pedis, or Athlete's foot, during service.  He is currently shown to have the same disability, as diagnosed on VA examination in September 2011.  He has reported a continuity of symptomatology since service.  Tinea pedis is an observable condition, and the Veteran is competent to state that it has been recurring since service.  The Board also finds the Veteran to be credible.  Therefore, resolving doubt in his favor, service connection for tinea pedis is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinea pedis is granted.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


